UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6138


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC D. WHITE, a/k/a Eric Barnes, a/k/a Tiger, a/k/a Eric
Carter, a/k/a Erick Barnes, a/k/a Eric Keene, a/k/a Eric
Kane, a/k/a Eric Tiger,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:92-cr-00256-JCC-4)


Submitted:   June 17, 2010                       Decided:   June 25, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric D. White, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric    D.    White      appeals        the   district       court’s    order

denying    his    18    U.S.C.      § 3582     (2006)        motion   for    reduction   of

sentence.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         United States v. White, No. 1:92-cr-00256-JCC-4

(E.D.    Va.    filed       Jan.   5,   2010       &   entered   Jan.   6,    2010).      We

dispense       with     oral       argument    because         the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                               2